DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert L. Hover on 3/24/22.

The application has been amended as follows: 
 	Claim 1 line 13 has been changed from “least a second electrode on a bottom surface of the layer” to --least a second electrode on a bottom surface of the piezoelectric layer.--.
	This was done to make explicit that the layer in reference refers to a bottom surface of the piezoelectric layer.
 	Claim 16 line 1 has been changed from “The device of claim 15” to -- The device of claim 1--.
	This was done correct the dependency of claim 16 on a cancelled claim 15.

Allowable Subject Matter
Claims 1-13 and 16-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art of record fails to suggest or disclose on each path, a plurality of shunt resonant tanks connected between the input switch and the output switch, each shunt resonant tank periodically chargeable from the input port and dischargeable to the output port by operation of the input switch and the output switch, wherein each of the shunt resonant tanks includes at least one of: a thin-film piezoelectric resonator; or a piezoelectric layer, a first conductive material layer comprising at least a first electrode on a top surface of the piezoelectric layer, and a second conductive material layer comprising at least a second electrode on a bottom surface of the layer.
 	Here, the use of a piezo-electric device with the specifics is not disclosed in relation to the delay device. Although the use of piezo-electric devices to a resonance device, the use of the device within a delay circuit to adjust the tuning of the delay circuit with the specifics of the tunable delay is not commonly found.
With respect to claim 18, the prior art of record fails to suggest or disclose at least three parallel paths connecting the input port and the output port; on each path, an input switch and an output switch: and on each path, a plurality of shunt resonant tanks connected between the input switch and the output switch; the method comprising: operating the input and cutout switches to periodically charge each shunt resonant tank from the input port: and operating the input and output switches to periodically discharge each shunt resonant tank to the output port; and introducing three low-loss poles into the device for each of the plurality of shunt resonant tanks.
 	Here, the method of using the resonant tank circuit within a tunable delay with the specifics of the tunable delay is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nielsen (US 20210305968) - (resonant filter with thin film integration)
Nero (US 3859544) – (resonant fixed delay with input and output switches)
Cheng (US 7612587) – (parallel delay lines)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DANIEL C PUENTES/Primary Examiner, Art Unit 2849